DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Response to Amendment
The amendment filed 04/13/2022 has been entered.  As directed, claims 2-3,6-10,13,17 have been amended, 1,4-5,14-16 have been canceled. Thus claims 2-3,6-13,17 remain pending in the application.  Applicant’s amendments to the Claim 3 have overcome 112(b) rejection of in the Non-Final Office Action mailed 01/13/2022.

                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 2009/39548, cited in applicant’s IDS, thereinafter “Yu”) in view of Xu et al. (US Pat. 10632595, thereinafter “Xu”) in further view of Hanai et al. (US 20020076527, thereinafter “Hanai”).

Yu teaches:
6. A stage for a cutting process (see abstract), comprising:
	 a support substrate (fig.1,7; rotating worktable body as substrate) ,
	a driving unit (fig. 1, 9; transmission timing belt wheel) disposed on the support substrate, wherein the driving unit is configured to drive support substrate to rotate around a first direction in a board surface of the support substrate (fig.1, 8; shaft parallel with rotating worktable body) so as to remove foreign matters on the support substrate (page.2; par.0010); 
a flat plate to be cut (see figure 1 below where the examiner labeled originally not labeled flat plate; fig.1, laser cutting machine of the rotatable workbench)	
 Fig.1:

    PNG
    media_image1.png
    691
    1172
    media_image1.png
    Greyscale
 
9. A processing apparatus (fig.1; laser cutting machine of the rotatable workbench ), comprising the stage according to claim 6 .
Yu teaches the invention as discussed above, but is silent on cover plate, carrier plate and second stop plate.  

Xu teaches:
6.a cover plate (fig.5, 23; cover plate) disposed on a carrier plate (fig. 5,21; the bearing plate as carrier plate), wherein the cover plate is configured to support and fix plate (col.4,line 29-41; the borne substrate as flat plate can be sucked onto the cover plate) , 
	and a second stop plate for limiting the cover plate and disposed on the carrier plate (fig.5, 25; limiting frame; col. 5, line 17-20; The top of the limiting frame 25 protrudes from the upper surface of the cover plate 23, and limiting frame 25 arranged on the bearing plate 21; according the figure, the limiting frame not only limited the borne substrate, it also limited the cover plate; for the flat plate, see Yu; in combination of Yu in view of Xu teaches a cover plate disposed on the bearing plate, wherein the cover plate is configured to support and fix a flat plate to be cut), wherein an angle between a surface of the second stop plate (fig.5,25) away from the support substrate and a surface of the cover plate (fig.5, 23). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu by using bearing plate, cover plate and limiting frame as taught by Xu in order to providing sucking through hole that all the way from bearing plate to top surface of cover plate that support and fix the plate need to be cut. The limiting frame limited the cover plate and the cutting plate that avoid any movement or deflection during laser cutting. Bearing plate can be metal material or other harder material that avoiding any damage may appear during convey collision, cover material can be made by smooth material that easy for clean after laser cutting.  
Examiner note: limiting frame is disposed on bearing plate as carrier plate, and bearing plate is disposed on sucking base as substrate, the substrate as taught by Xu is equivalent to substrate as taught by Yu. Therefore, the substrate and driving unit as taught by Yu is combinable with bearing plate, cover plate and limiting frame. 

7. The stage according to claim 6 , wherein a plurality of openings are provided in the cover plate for providing vacuum adsorption (fig.5,232; col.4,line 29-41; the borne substrate as flat plate can be sucked onto the cover plate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu by using sucking holes as taught by Xu in order to sucking the tiny foreign matters after cutting, and stabilizing the cutting plate on the cover plate. 
Yu in view of Xu teaches the invention as discussed above, but is silent on an obtuse angle between a surface of the second stop plate and a surface of the cover plate.

 Hanai teaches:
1.an obtuse angle (between a surface of the second stop plate (the surface with obtuse angle) and a surface of the cover plate (2b or 6, see figure below). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the Yu in view of Xu second stop plate with the Hanai second stop plate, because the substitution of one known element for another would have yielded predictable results of limiting the cover plate in place. 

    PNG
    media_image2.png
    566
    794
    media_image2.png
    Greyscale

Claim 2,3,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Xu in further view of Hanai and in further view of Shah et al. (US 20130149075, thereinafter “Shah”).

Yu in view of Xu in further view of Hanai teaches the invention substantially as claimed for the device according to claim 3 further comprising a first stop plate (see Yu, fig.1,10,11; page.4, para.0022; pressure plate connect to substrate(7)) for limiting the carrier plate is disposed on the support substrate (see Yu in view of Xu discussed above).

Regarding claim 17,  the stage according to claim 3 , wherein a plurality of openings are provided in the cover plate for providing vacuum adsorption (see modified Yu; fig.5,232; col.4,line 29-41; the borne substrate as flat plate can be sucked onto the cover plate).

However, Yu in view of Xu in further view of Hanai teaches the invention as discussed above, but is silent on conveyor belt.

Dong teaches:
2.The stage according to claim 6 ,wherein the carrier plate is disposed on the support substrate, the stage (see modified Yu) further comprising: 
	a conveyor belt (fig.1, 134; conveyor belt) disposed on the support substrate, wherein the conveyor belt is configured to convey the carrier plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Xu in further view of Hanai by using conveyor belt as taught by Shah in order to conveying the bearing plate for loading or unloading that increase cut efficiency of manufacture process.

Claim 8,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Xu in further view of Hanai and in further view of Dong et al. (CN 104217684, cited in Applicant’s IDS, thereinafter “Dong”).
Yu in view of Xu in further view of Hanai teaches the invention as discussed above, but is silent on recovery unit(claim 8), on rotate substrate after remove object (claim 10),  reciprocating movement(claim 11), preset angle (claim 12), defection angle of reciprocation(claim 13).
Dong teaches:
8. The stage according to claim 6, further comprising: 
	a recovery unit (fig.1, 8; recycling box) disposed on at least one side of the support substrate, wherein the recovery unit is configured to recover the foreign matters (page.3, par.9) on the support substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Xu in further view of Hanai by using recovery unit as taught by Dong in order to collecting foreign matters/waste automatically that save cutting time without suspend process, it also effectively prevents the scattered foreign matter from scattering and causing repeated pollution to carrier plate, cover plate and conveyer belt, thereby improve cutting process efficiency and reduce manufacture contamination.

Regarding claim 10, Yu in view of Xu in further view of Hanai  teaches the invention substantially as claimed for the stage according to claim 6 further comprising placing an object to be cut on the stage and performing a cutting operation on the object (page.2,par.10, line 67-69).

However, Yu in view of Xu in further view of Hanai is silent on rotate substrate after remove object (claim 10).

Dong teaches removing the object after the object has been cut (page.3, par. 6); and controlling the driving unit to drive the support substrate to rotate (page.3, par. 8) to remove foreign matters (page.3, par. 9) on the support substrate.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Yu in view of Xu and in further view of Hanai modify with Dong cutting method in order to reduce damage or scratch on the cutting material when the substrate rotary or any movement; it also fully clean foreign matter or waste left on the cover plate or carrier plate or conveyer belt, thereby improve the cutting process efficiency.  

Regarding claim 11, Yu in view of Xu in further view of Hanai teaches the invention as discussed above, but is silent on reciprocating movement.

Dong teaches the cutting method according to claim 10, further comprising: after the support substrate is rotated to at least one preset angle (page 9,par.8; 120-150 degree), performing at least one counterclockwise and/or clockwise reciprocating movement with reference to the at least one preset angle.

In this case, the purpose of reciprocation movement of the support substrate is for shake off foreign matters may stick on the support plate. In the prior art, it discloses the foreign matter escapes from the carrier plate under gravity and inertia and impact and falls into the recovery box (page,3. par.9) effectively cleans foreign matter by mechanical impact, and improves the efficiency of the whole process (page,4,par.1). Mechanical impact appears when the base/support rotate and collide with limiting mechanism, it produces a small counterclockwise and/or clockwise reciprocation movement, thereby it provide an impact force that shake off the foreign matters.

However, a reciprocation movement would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, a counterclockwise and/or clockwise reciprocation movement with reference to the at least one preset angle). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 12, Yu in view of Xu and in further view of Hanai teaches the invention as discussed above, but is silent on different preset angle.

Dong teaches the cutting method according to claim 11, wherein a value of the preset angle comprises 20 degrees, 45 degrees, 85 degrees, or 95 degrees.

In this case, the purpose of preset angle is for fall off foreign matters on the support plate. In the prior art, it discloses the preset angle 120-150 degree (page.3; par.8); the driving mechanism of the rotating shaft can be used to stop at a designated position (page.1; par.7).

However, a value of the preset angle would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, substrate can be rotated four different preset angles).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 13, Yu in view of Xu in further view of Hanai teaches the invention as discussed above, but is silent on defection angle of reciprocation.

Dong teaches the cutting method according to claim 11, wherein a deflection angle of the at least one counterclockwise and/or clockwise reciprocating movement of the support substrate is not greater than 5 degrees. 

In this case, the purpose of reciprocation movement of the support substrate is for shake off foreign matters may stick on the support plate. In the prior art, it discloses the foreign matter escapes from the carrier plate under gravity and inertia and impact and falls into the recovery box (page,3. par.9) effectively cleans foreign matter by mechanical impact, and improves the efficiency of the whole process (page,4,par.1). Mechanical impact appears when the base/support rotate and collide with limiting mechanism, it produces a small counterclockwise and/or clockwise reciprocation movement, thereby it provide an impact force that shake off the foreign matters.

However, a deflection angle of  reciprocation movement would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, a deflection angle of the counterclockwise and/or clockwise reciprocation movement of the support substrate is not greater than 5 degrees). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Response to Argument

Applicant’s arguments, see Page.4-6, filed 4/13/2022, with respect to the rejection(s) of claim(s) 6 under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).            
                                            
					   Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0236638, US 2017/0145316, US 9328942, US 2015/0328745, US2015/0176800, US 2002/0037237, US 2241854.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
/YI . HAO/
Examiner, Art Unit 3761